Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ amendment filed November 19, 2020 is acknowledged.  Claims 3 and 13-19 are deleted.  Claim 1 is amended.  Now, Claims 1-2 and 4-12 are pending. 

2.	Claim objection(s) in the previous Office Action (Paper No. 20200815) is/are removed.

3.	Claim rejection(s) under 35 USC 112 in the previous Office Action (Paper No. 20200815) is/are removed.

4.	Claim rejection(s) under 35 USC 102 and 103 in the previous Office Action (Paper No. 20200815) is/are removed.

5.	The text of those sections of Title 35, U.S. code not included in this action can be found in prior Office Action(s).

Claim Rejections - 35 USC § 112
6.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 recites the limitation "the organosilicon compound" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  

Double Patenting Rejection(s)
7.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10 351 675. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reason: The injectable composition of the forgoing patent is fully encompassed by that as presently claimed. 
	The Terminal Disclaimer filed November 19, 2020 is defective because the applicant cited on the Terminal Disclaimer must be exactly as that cited on the ADS form and also in its entirety. (Punctuation should be included) Please correct and resubmit the Terminal Disclaimer. (No new fee required)


	Jethmalani (US 2002 0169505) discloses an accommodating intraocular lens formed in situ in the capsule by curing a composition comprising a siloxane polymer containing moieties such as acetoxy, alkoxy and amino. ([0012], [0017], [0019], [0022], [0024]-[0027] and [0045]-[0048]) The refractive index of the lens is described at [0050]. It is noted that the siloxane polymer with foregoing moieties is moisture/water curable. However, Jethmalani does not teach or fairly suggest the presently claimed specific gravity.

9.	Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The patentability of the instant claims is set forth in paragraph 8 above.

10.	Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The patentability of the instant claim is set forth in paragraph 8 above.



11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



klp
January 14, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765